DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 6/17/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejections of claims 1-20 have been withdrawn in light of the provided amendments.
Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1, 14 and 20 (the independent claims of the instant application), though Baba (WO 2016208142, from hereinafter “Baba”. For each of referencing, the FIG. numbers and paragraph numbers provided will be from US Patent Application Publication Number 20180005810, the WIPO is being used for the priority and publication date(s))  teaches an electron-ion interaction module for use in a mass spectrometer (see, i.e., abstract) comprising a plurality of rod sets arranged relative to one another such that said rod sets share a common longitudinal axis and each of said rod sets is longitudinally separated from an adjacent rod set by a gap, each of said rod sets comprising a plurality of rods arranged around said common longitudinal axis (FIGS. 1 and 4, paragraphs 0017-0022, claim 18, etc.), at least one magnet disposed around said rod sets so as to at least partially surround one or more of said plurality of rod sets and configured to generate a static magnetic field along said longitudinal axis (paragraphs 0014, 0022, 0039, 0044 and 0056, at least), said rod sets being configured to receive electrons from an electron source (see, i.e., paragraph 0006) and ions from an ion source within an interaction volume defined by the rod sets (FIG. 1 and associated text), one or more RF voltage sources operatively coupled to said plurality of rod sets for applying voltages to the rods of said rod sets such that an RF voltage applied to a rod of any of said rod sets has an opposite phase relative to an RF voltage applied to a respective rod of an adjacent rod set (paragraphs 0018-0019, 0049, 0054 and 0066-0069). As it pertains to claims 14 and 20, Baba further teaches a linear ion trap comprising at least three sets of rods arranged relative to one another such that said rod sets share a common longitudinal axis and each of said rod sets is longitudinally separated from an adjacent rod set by a gap, each of said rod sets comprising a plurality of rods arranged in a quadrupole configuration around said common longitudinal axis (paragraphs 0017, 0046-0053 and 0058), said linear ion trap comprising an inlet for receiving ions and electrons substantially along said longitudinal axis, wherein said RF voltages are configured to generate an RF electromagnetic field for radially confining said ions within said linear ion trap (paragraphs 0017, 0046-0053 and 0058), Baba fails to teach that said rod sets are configured to receive said ions and electrons substantially along said common longitudinal axis. The remaining claims are allowed by virtue of their dependency on the allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881